      Case 5:19-cv-00620 Document 6 Filed 06/22/20 Page 1 of 2 PageID #: 65



                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA

                                               AT BECKLEY


JAMES C. KOPP,

                 Plaintiff,

v.                                                                   CIVIL ACTION NO. 5:19-cv-00620

UNITED STATES OF AMERICA,

                 Defendant.

                              MEMORANDUM OPINION AND ORDER

                 Pending is Plaintiff James C. Kopp’s letter-form Complaint [Doc. 2], filed August

28, 2019. 1

                 This action was previously referred to the Honorable Omar J. Aboulhosn, United

States Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Aboulhosn filed his PF&R on May 22, 2020. Magistrate Judge Aboulhosn

recommended that the Court dismiss Mr. Kopp’s Complaint without prejudice and remove this

matter from the Court’s docket.

                 The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the




          1
            Mr. Kopp initially filed a “Request for Order to Show Cause Why Temporary Restraining Order Should
Not be Issued by this Court” in Civil Action No. 5:18-01212, which was a closed action. Magistrate Judge Aboulhosn
construed Mr. Kopp’s Request as an attempt to initiate a new civil action pursuant to Bivens v. Six Unknown Federal
Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 24 L.Ed.2d 619 (1971) and ordered the opening
of the instant matter on August 28, 2019.
     Case 5:19-cv-00620 Document 6 Filed 06/22/20 Page 2 of 2 PageID #: 66



report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (noting parties may not typically “appeal a magistrate

judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on June 8, 2020. No

objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 5], DISMISSES Mr. Kopp’s

Complaint without prejudice [Doc. 2], and DIRECTS the Clerk to remove this matter from the

Court’s docket.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                      ENTERED: June 22, 2020




                                                 2
